DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 June 2021 has been entered.
 
Claim Status
Claims 1 and 11 are amended. Claims 3 and 12 are cancelled.
Claims 1, 2, 4-11, and 13-20 are pending for examination below. 

Response to Arguments
Applicant's arguments filed 09 June 2021 have been fully considered but they are not persuasive.
Applicant argues on page 7 of the Remarks that Shiraki is only concerned with a new catalyst, and does not disclose the claimed method of separation. 
In response, the Examiner respectfully disagrees. Shiraki teaches the separation of linear olefins by distillation from the product (column 7, lines 34-35). Because Shiraki 
Applicant also argues on page 7 of the Remarks that Nag does not teach the newly claimed temperature and pressure parameters.
In response, the Examiner agrees that Nag is silent with regard to the parameters, but notes that one of ordinary skill in that art would be able to determine the relevant operating parameters for distillation columns, including temperature and pressure, without undue experimentation, absent any evidence of criticality of the parameters. Applicant has not indicated any criticality for the temperature and pressure of the distillation columns, and thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine the amounts as claimed.

In response, the Examiner respectfully disagrees. While the Example in Nag refers to benzene-toluene-para-xylene separation, Nag clearly teaches that the columns are useful for separation of hydrocarbons in general (page 1, section 1.1). A reference is not only used for the exemplified embodiments, but is used for all of the teachings in contains. Thus, one of ordinary skill in the art would be motivated to apply the columns to any hydrocarbon distillation, including the linear alpha olefins of Shiraki. Once the teachings of Nag are applied to the process of Shiraki, it is then only needed to determine which olefin should be separated. Wiley teaches the benefits of separating C10, and thus one of ordinary skill in the art would find it obvious to separate the C10 olefin as the side stream as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraki et al. (US 4,886,933) in view of Nag (Distillation and Hydrocarbon Processing Practices) and John Wiley & Sons (Wiley Critical Content-Petroleum Technology, Volume 1-2).
With regard to claims 1 and 2, Shiraki teaches oligomerization of ethylene to produce linear alpha olefins (column 1, lines 26 and 56-57), where the oligomerization produces linear alpha olefins having 4 or more carbon atoms (column 7, lines 31-32) including C6-C18 linear alpha olefins (within the range of C4-C20 of instant claim 2) (column 1, line 22), where one of ordinary skill in the art understands that ethylene oligomerization produces mainly even number olefins. Shiraki further teaches that the desired alpha olefin compound is isolated from the mixture by distillation (column 7, lines 34-35).
Shiraki does not specifically teach that the distillation comprises a first column and a second column arranged in the claimed manner.
Nag teaches that distillation of hydrocarbons is the main unit operation in a refinery, which consumes around 40% of a refinery’s energy requirement, thus there has been an emphasis on energy-efficient design and retrofitting to the recovery of products of a specified purity and yield (page 1, Section 1.1). Nag further teaches that a known scheme for distillation is thermally coupled distillation (TCD), specifically a classic Petlyuk scheme (page 67, section c) as shown in the Figure below.

    PNG
    media_image1.png
    342
    634
    media_image1.png
    Greyscale

As can be seen from the Figure, the Petlyuk distillation column operates as follows:
a) passing a feed stream comprising ABC components to a first column
b) distributing a fraction AB to a top portion of the first column
c) distributing a fraction BC to a bottom portion of the first column
d) passing the AB fraction directly to a top portion of a second column,
e) passing the BC fraction directly to a bottom portion of the second column,
f) distributing a C fraction to the bottom portion of the second column, 
g) withdrawing a B fraction as a side draw from the second column, and
h) passing a liquid stream and a vapor stream from the second column to the first column.
This is equivalent to the claimed process of using an arrangement of distillation columns. Nag further teaches that TCD has the benefits of reducing reboiler duty and consumes less energy than conventional distillation (page 70, last two paragraphs). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use thermally coupled distillation to separate the alpha olefins of Shiraki as taught by Nag, because Shiraki teaches separating desired alpha olefins from a mixture of alpha olefins by distillation, and Nag teaches that TCD of hydrocarbons is a known arrangement of distillation columns which reduces reboiler duty and consumes less energy than conventional distillation (page 70, past two paragraphs). 
Shiraki in view of Nag does not specifically teach separating C10 linear alpha olefin as the side draw product. However, Shiraki teaches separating the desired alpha olefin from the mixture (column 7, lines 34-35). As taught by John Wiley & Sons, C10 linear alpha olefins are desirable for tear resistance for polyethylene, offer special properties to plasticizers in PVC, and provide premium value synthetic lubricants (page 1028, Section 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to separate C10 olefins from the mixture as the desired B side draw, because Shiraki teaches separating a desired linear alpha olefin from the mixture, Nag teaches that a desired product is formed as the side-draw in the TCD, and John Wiley & Sons teaches that C10 linear alpha olefins are desired products for tear resistance for polyethylene, offer special properties to plasticizers in PVC, and provide premium value synthetic lubricants (page 1028, Section 1).
When the B product of the mixture of C4 to at least C18 even number linear alpha olefins as taught by Shiraki is C10, one of ordinary skill in the art would thus understand that the AB fraction is C10-, the BC fraction is C10+, and the C fraction is C12+. The first overlaps the claimed C8- fraction and the second and third are within C9+, and C11+ fractions, respectively. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Nag shows that the Petlyuk column produces a fraction A, a fraction B, and a fraction C (page 66, section a, Figure above). Nag is silent with regard to other components in each fraction, thus, the fractions are considered to have 100% purity of the fraction A, B, or C, respectively. Alternatively, Nag teaches in a specific example of benzene, toluene, and para-xylene that the columns can be adjusted to produce the desired purity of 99 mol% for each fraction (page 69, Example problem 1.9.1). As such, the purity of the column is optimizable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to adjust the columns to produce a purity of linear alpha olefin fraction B, which includes only C10 olefins (decene), of 99 mol% as claimed in instant claim 1, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).
Shiraki in view of Nag does not specifically teach the temperature or pressure of each column of the distillation. However, one of ordinary skill in the art would understand that the distillation must take place at a temperature and pressure, and would be able to determine the correct temperature and pressure to separate the desired alpha olefins, without undue experimentation. Thus, the temperature and pressure of the columns are routine process parameters which can be optimized. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters, including the temperature and pressure of each column, through routine experimentation in the absence of a showing of criticality. See MPEP 2144.05(II).
With regard to claim 4, Nag teaches that the first column does not comprise a reboiler or a condenser (page 67, section c).
With regard to claim 5, Nag teaches the Figure above (page 67, section c), which does not have a dividing wall between the first column and the second column.
With regard to claim 6, Nag teaches in the Figure above that the liquid stream passes from the top portion of the second column to the top portion of the first column, and that the vapor stream passes from the bottom portion of the second column to the bottom portion of the first column (page 67, section c).
	With regard to claim 7, Nag teaches in the Figure above that the second column comprises a reboiler and a condenser (page 67, section c).
With regard to claim 9, Nag teaches that the concept of thermally coupled distillation came about with an emphasis on energy conservation in distillation (page 66, section a) and that a conventional separation consumes extra energy due to repeated vaporization (page 69, first sentence). Nag does not specifically teach that the energy consumed by the method is reduced by greater than or equal to 20% compared to a conventional distillation column. However, because Nag teaches that thermally coupled distillation consumes less energy than convention distillation, and that the reboiler duty and condenser duty (which contribute to energy usage) can be optimized based on the feed components, their proportions, and the operating conditions of the distillation columns, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the energy usage to be reduced by greater than or equal to 20% than a conventional distillation column, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).
	With regard to claim 10, Shiraki in view of Nag and John Wiley & Sons teaches separation of the linear alpha olefins by distillation to produce a C10 olefin, C8- and C12+ fractions. While Shiraki in view of Nag and John Wiley & Sons does not specifically teach passing the C8- and/or the C12+ fractions to a third column for further separation, John Wiley & Sons teaches that even number C4-C30 alpha olefins are each useful for a variety of commercial products and processes (page 1028, Section 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add or duplicate a distillation column to the process in order to further separate the C8- and/or C12+ fractions to produce another desired alpha olefin, because Shiraki teaches separation by distillation to produce desired alpha olefin products and John Wiley and Sons teaches that C4-C30 alpha olefins are individually useful for a variety of commercial products and processes.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shiraki et al. (US 4,886,933) in view of Nag (Distillation and Hydrocarbon Processing Practices) and John Wiley & Sons (Wiley Critical Content-Petroleum Technology, Volume 1-2) as applied to claim 7 above, and further in view of Distillation Tutorial II: McCabe-Thiele Method of Distillation Design.
With regard to claim 8, Nag teaches that the reboiler and condenser duty are dependent on the feed components, their proportions, and the operating conditions of the distillation columns (page 75, second paragraph). Nag also teaches that the reflux ratio is determined by the number of stages and the reboiler/condenser duties of a column (page 3, Section 1.1.1). Distillation Tutorial II: McCabe-Thiele Method of Distillation Design teaches that the reflux ratio and the boil-up ratio are related by an equation (Formula 2.27). Thus, the determination of the reflux ratio would determine the boil-up ratio as well. Thus, the reboiler duty, condenser duty, reflux ratio, and boil-up ratio are each result-effective variables, and can be optimized. Therefore, while Nag does not specifically teach that the reboiler duty for the second column is less than or equal to 1300 kW, the condenser duty is less than or equal to 1300 kW, the boil-up ratio is 4:1 to 5:1, and the reflux ratio is 3:1 to 4:1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the reboiler duty, condenser duty, reflux ratio, and boil-up ratio to produce the claimed ranges of less than or equal to 1300 kW, less than or equal to 1300 kW, 4:1 to 5:1, and 3:1 to 4:1, because Nag and Distillation Tutorial teach that the reboiler duty, condenser duty, reflux ratio, and boil-up ratio are determined by a variety of process parameters, and because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).
Claims 11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraki et al. (US 4,886,933) in view of Nag (Distillation and Hydrocarbon Processing Practices).
With regard to claims 11 and 13, Shiraki teaches oligomerization of ethylene to produce linear alpha olefins (column 1, lines 26 and 56-57). Shiraki further teaches that the desired alpha olefin compound is isolated from the mixture by distillation (column 7, lines 34-35).
Shiraki does not specifically teach that the distillation comprises a first column and a second column arranged in the claimed manner.
Nag teaches that distillation of hydrocarbons is the main unit operation in a refinery, which consumes around 40% of a refinery’s energy requirement, thus there has been an emphasis on energy-efficient design and retrofitting to the recovery of products of a specified purity and yield (page 1, Section 1.1). Nag further teaches that a known scheme for distillation is thermally coupled distillation (TCD), specifically a side stripper scheme (page 66, section a) as shown in the Figure below.

    PNG
    media_image2.png
    293
    277
    media_image2.png
    Greyscale

As can be seen from the Figure, the thermally coupled distillation column with a side stripper operates as follows:
a) passing a feed stream comprising ABC components to a first column
b) withdrawing a fraction A (instant claim 13) from a top portion of the first column
c) withdrawing a fraction C (instant claim 13) from a bottom portion of the first column
d) withdrawing a side stream from the middle of the first column
e) passing the side stream to the middle of the second column,
f) withdrawing a recycle stream from a top portion of the second column, 
g) passing the recycle portion to the top portion of the first column, and
h) withdrawing a fraction B (instant claim 13) from a bottom portion of the second column.
This is equivalent to the claimed process of using an arrangement of distillation columns. Nag further teaches that TCD has the benefits of reducing reboiler duty and consumes less energy than conventional distillation (page 70, last two paragraphs). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use thermally coupled distillation to separate the alpha olefins of Shiraki as taught by Nag, because Shiraki teaches separating desired alpha olefins from a mixture of alpha olefins by distillation, and Nag teaches that TCD of hydrocarbons is a known arrangement of distillation columns which reduces reboiler duty and consumes less energy than conventional distillation (page 70, past two paragraphs). 
While Shiraki in view of Nag does not specify the carbon numbers of the alpha olefin streams A, B, and C, one of ordinary skill in the art understands that distillation separates heavier hydrocarbons from lighter ones. Because Shiraki teaches that the mixture comprises linear alpha olefins, one of ordinary skill in the art would also reasonably conclude that the boiling points are connected to the carbon number of the linear alpha olefin. Thus, because the A fraction comes out the top, the B fraction the middle, and the C fraction the bottom, one of ordinary skill in the art would find it obvious that the A fraction has a carbon number less than the B fraction, which has a carbon number less than the C fraction, as claimed. 
Nag shows that the TCD column produces a fraction A, a fraction B, and a fraction C (page 66, section a, Figure above). Nag is silent with regard to other components in each fraction, thus, the fractions are considered to have 100% purity of the fraction A, B, or C, respectively. Alternatively, Nag teaches in a specific example of benzene, toluene, and para-xylene that the columns can be adjusted to produce the desired purity of 99 mol% for each fraction (page 69, Example problem 1.9.1). As such, the purity of the column is optimizable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to adjust the columns to produce a at least one linear alpha olefin fraction A, B, or C having a purity of 99% as claimed in instant claim 11, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).
Shiraki in view of Nag does not specifically teach the temperature or pressure of each column of the distillation. However, one of ordinary skill in the art would understand that the distillation must take place at a temperature and pressure, and would be able to determine the correct temperature and pressure to separate the desired alpha olefins, without undue experimentation. Thus, the temperature and pressure of the columns are routine process parameters which can be optimized. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters, including the temperature and pressure of each column, through routine experimentation in the absence of a showing of criticality. See MPEP 2144.05(II).
	With regard to claims 14 and 15, Shiraki in view of Nag teaches the claimed arrangement of distillation columns, where the second column does not comprise a condenser (page 66, section a, Figure above). Thus, one of ordinary skill in the art would reasonably conclude that the column arrangement of Shiraki in view of Nag would have the same intended results of a 10% reduction in total reboiler/condenser duty and 10% reduction in capital expenditure compared to a method where the second column comprises a condenser, as claimed, absent any evidence to the contrary. 
	With regard to claim 16, Nag teaches that the reboiler and condenser duty are dependent on the feed components, their proportions, and the operating conditions of the distillation columns (page 75, second paragraph). Thus, the reboiler/condenser duty is a result-effective variable, and can be optimized. Therefore, while Nag does not specifically teach that the total reboiler/condenser duty for the column configuration is less than or equal to 32,500 kW, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the total reboiler/condenser duty to produce the claimed range of less than or equal to 32,500 kW, because Nag teaches that the reboiler duty and condenser duty are dependent on the feed components, their proportions, and the operating conditions of the distillation columns, and because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).
	With regard to claim 17, Shiraki in view of Nag teaches separation of linear alpha olefins by distillation to produce a side draw, a recycle stream, and a B fraction (Nag page 66, section a). One of ordinary skill in the art would know that distillation separates components by the boiling points. Because Nag teaches that the side draw passes to a column which produces an overhead recycle stream and a bottom B fraction, one of ordinary skill in the art would reasonably conclude that the boiling point of the recycle stream is less than the boiling point of the B fraction, and because Shiraki teaches that the stream comprises linear alpha olefins, one of ordinary skill in the art would reasonably conclude that the boiling points are connected to the carbon number of the linear alpha olefin. Thus, because the side stream produces a recycle stream which is separated overhead from the B fraction, one of ordinary skill in the art would find it obvious that the side stream and the recycle stream both include carbon numbers which are less than the carbon number of the B fraction, as claimed.
	With regard to claim 18, Nag shows a fraction A, a fraction B, and a fraction C (page 66, section a, Figure above). Nag is silent with regard to other components in each fraction, thus, the fractions are considered to have 100% purity of the fraction A, B, or C, respectively. Alternatively, Nag teaches in a specific example of benzene, toluene, and para-xylene that the columns can be adjusted to produce the desired purity of 99 mol% for each fraction (page 69, Example problem 1.9.1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the columns can be adjusted to produce a purity of linear alpha olefin fractions A, B, and C of 99 mol% as well, absent any evidence to the contrary. This is within the range of greater than or equal to 99% purity of instant claim 18.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shiraki et al. (US 4,886,933) in view of Nag (Distillation and Hydrocarbon Processing Practices) as applied to claim 11 above, and further in view of John Wiley & Sons (Wiley Critical Content-Petroleum Technology, Volume 1-2).
With regard to claim 19, Shiraki teaches oligomerization of ethylene to produce linear alpha olefins (column 1, lines 26 and 56-57), where the oligomerization produces linear alpha olefins having 4 or more carbon atoms (column 7, lines 31-32) including C6-C18 linear alpha olefins (within the range of C4-C20 of instant claim 2) (column 1, line 22), where one of ordinary skill in the art understands that ethylene oligomerization produces mainly even number olefins. 
Shiraki does not specifically teach separating C6 linear alpha olefin as the fraction B. However, Shiraki teaches separating the desired alpha olefin from the mixture. As taught by John Wiley & Sons, C6 linear alpha olefins are desirable for tear resistance for polyethylene and offer special properties to plasticizers in PVC (page 1028, Section 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to separate C6 olefins from the mixture as the desired B side draw, because Shiraki teaches separating a desired linear alpha olefin from the mixture, Nag teaches that a desired product is formed as the B fraction in the TCD, and John Wiley & Sons teaches that C6 linear alpha olefins are desired products for tear resistance for polyethylene and offer special properties to plasticizers in PVC (page 1028, Section 1).
When the B fraction of the mixture of C4 to at least C18 even number linear alpha olefins as taught by Shiraki is C6, one of ordinary skill in the art would thus understand that the A fraction includes C4 hydrocarbons and the fraction C includes C7 hydrocarbons, as claimed. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shiraki et al. (US 4,886,933) in view of Nag (Distillation and Hydrocarbon Processing Practices) as applied to claim 11 above, and further in view of Vinel et al. (US 2014/0012059).
With regard to claim 20, Shiraki in view of Nag teaches the method above, where the distillation column configuration is used to produce a desired linear alpha olefin product.
Shiraki in view of Nag does not teach separating the linear alpha olefin product into a C7- stream and a C8+ stream before separating with the configuration to produce the desired product.
Vinel teaches a process for separating hexene from a linear alpha olefin mixture (paragraph [0001]). Vinel teaches that the linear alpha olefin mixture includes 1-butene, 1-hexene, and C8+ olefins (paragraphs [0013], [0016]), and that the mixture is separated such that the 1-butene and 1-hexene are in the top fraction (paragraph [0013]) and the C8+ olefins are in the bottom fraction (paragraph [0016]). Thus, Vinel teaches that it is known to separate the linear alpha olefin mixture into a stream comprises C6- linear alpha olefins, and a stream comprising C8+ alpha olefins, which are within the ranges of C7- and C8+ of instant claim 20. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to separate the linear alpha olefin mixture of Shiraki into a C6- fraction and a C8+ fraction as taught by Vinel before separating the desired linear alpha olefin product, because Vinel teaches a process for separating 1-hexene (desired linear alpha olefin product) and teaches that it is known to separate the mixture into a C6- overhead stream and a C8+ bottoms stream before separating the desired linear alpha olefin product (paragraphs [0013], [0016]).
	Shiraki in view of Nag and Vinel does not specifically teach passing the C6- stream to a first configuration and passing the C8+ stream to a second configuration as claimed. However, Shiraki teaches separating desired linear alpha olefins from a mixture (column 7, lines 34-35), it is well known in the art that multiple linear alpha olefins are useful for multiple different purposes, and Nag teaches that the distillation configuration is applicable to separate any mixture of hydrocarbons. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to duplicate the configuration of Nag and pass the C6- stream to the first configuration and the C8+ stream to the second configuration, because Shiraki teaches separating a desired linear alpha olefin product, Vinel teaches separating the mixture into a C6- stream and a C8+ stream before separation of the desired linear alpha olefin product, and the presence of two configurations as taught by Nag would be merely duplication of parts to produce a similar result of separation of a desired alpha olefin product, where duplication of parts is considered to be prima facie obvious unless a new or unexpected result is produced, see MPEP 2144.04(VI)(B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772